       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 1 of 33




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF:
                                                  Mag. No. ____________________
XXX XXX XXXX AVENUE, NW, #XXX,
WASHINGTON, D.C. XXXXX

IN THE MATTER OF THE SEARCH OF:

STORAGE UNIT #XX, LOCATED ON THE Mag. No. ____________________
THIRD FLOOR OF XXX XXX XXXX
AVENUE, NW, WASHINGTON, D.C.
XXXXX

IN THE MATTER OF THE SEARCH OF:

A 2017 WHITE HYUNDAI ELANTRA                      Mag. No. ____________________
SEDAN BEARING VIN NUMBER
XXXXXXXXXXXXXXXXX AND
WASHINGTON, D.C. TAG XXXXXX



                          AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION UNDER RULE 41 FOR A
                         WARRANT TO SEARCH AND SEIZE


      I, Jason R. Bell, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

      1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises known as XXX XXX XXXX

Avenue, XX, #XXX, Washington, D.C. XXXXX, hereinafter “PREMISES,” further described in

Attachment A-1 (incorporated herein by reference); a 2017 White Hyundai Elantra Sedan

bearing VIN number XXXXXXXXXXXXXXXXX and Washington, D.C. tag XXXXXX,
        Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 2 of 33




hereinafter “VEHICLE,” further described in Attachment A-2 (incorporated herein by

reference); and, storage unit #XX, which is located at XXX XXX XXXX Avenue, XX,#XXX,

Washington, D.C. XXXXX, hereinafter “STORAGE UNIT,” further described in Attachment A-

3 (incorporated herein by reference), for the things described in Attachment B (incorporated here

by reference).

        2.       I am a Captain with the United States Capitol Police (the “USCP”), where I have

served since April 7, 2002. I am currently assigned to the Investigations Division. I have

attended the Criminal Investigator Training Program at the Federal Law Enforcement Training

Center in Glynco, Georgia. I have received training and gained experience in search and arrest

warrant applications, the executions of searches and seizures, computer crimes, computer

evidence identification, computer evidence seizure and processing, and various other relevant

training.    As a federal agent, I am authorized to investigate violations of laws of the United

States, and as a law enforcement officer I am authorized to execute warrants issued under the

authority of the United States.

        3.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

        4.       Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of 18 U.S.C. § 119 (Making Public Restricted

Personal Information), 18 U.S.C. § 875(d) (Threats in Interstate Communications), 18 U.S.C. §

1030(a)(3) (Unauthorized Access of a Government Computer), 18 U.S.C. § 1028(a)(7) (Identity

Theft), and 18 U.S.C. § 1512(b)(3) (Witness Tampering), D.C. Code § 22-801(b) (Second

Degree Burglary), D.C. Code § 22-3302(b) (Unlawful Entry) have been committed by Jackson

                                                  2
        Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 3 of 33




Alexander Cosko (“COSKO”). Section 119 of Title 18 of the United States Code imposes

criminal penalties on whoever makes public restricted personal information of certain covered

individuals, including U.S. government employees and officers. Section 875(d) of Title 18 of the

United States Code imposes criminal penalties on whoever “with intent to extort from any person

. . . any money or other thing of value, transmits in interstate or foreign commerce any

communication containing any threat to injure the property or reputation of the addressee or of

another.” Section 1030(a)(3) of Title 18 of the United States Code imposes criminal penalties on

whoever intentionally accesses a government-owned computer without authorization or exceeds

authorized access. Section 1028(a)(7) of Title 18 of the United States Code imposes criminal

penalties on whoever “knowingly transfers, possesses, or uses, without lawful authority, a means

of identification of another person with the intent to commit, or to aid or abet, or in connection

with, any unlawful activity that constitutes a violation of Federal law, or that constitutes a felony

under any applicable State or local law.” Section 1512(b)(3) of Title 18 of the United States

Code imposes criminal penalties on “[w]hoever knowingly uses intimidation, threatens, or

corruptly persuades another person, or attempts to do so, . . . with intent to (3) hinder, delay, or

prevent the communication to a law enforcement officer or judge of the United States of

information relating to the commission or possible commission of a Federal offense.” Section

801(b) of Title 22 of the D.C. Code imposes criminal penalties on “whoever shall . . . break and

enter, or enter without breaking, any dwelling . . . or other building . . . , whether at the time

occupied or not . . . with intent to break and carry away any part thereof or any fixture or other

thing attached to or connected with the same, or to commit any criminal offense”. Section

3302(b) of Title 22 of the D.C. Code imposes criminal penalties for “[a]ny person who, without

                                                 3
        Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 4 of 33




lawful authority, shall enter, or attempt to enter, any public building, or other property, or part of

such building, or other property, against the will of the lawful occupant or of the person lawfully

in charge thereof or his or her agent[.]”

                                       PROBABLE CAUSE

    September 27: The Restricted Personal Information of Three United States Senators Was
                                 Published On Wikipedia.org

       5.      As background, Wikipedia is an online encyclopedia that is accessible to the

public at www.wikipedia.org. Wikipedia invites crowd-editing, that is, it permits members of

the public not only to view the contents of its encyclopedia entries (or “pages”), but also to edit

them. Wikipedia maintains certain records concerning edits to its pages, including records of the

Internet Protocol (“IP”) addresses associated with particular edits.

       6.      On or about September 27, 2018, staff of U.S. Senator 1 contacted the USCP

Threat Assessment Section (“USCP TAS”) to report that unknown person/persons edited the

Wikipedia page for U.S Senator 1. The Senator’s staff reported that U.S. Senator 1’s restricted

personal information (including the Senator’s private home addresses, personal cell phone

numbers, and office numbers) had been published on Wikipedia. U.S. Senator 1 staff provided

USCP TAS with a screen shot of the Wikipedia post.

       7.      A review of the screen shot revealed that the Wikipedia page for U.S. Senator 1

had been edited to include U.S. Senator 1’s personal information (as described above) on

September 27, 2018, at 21:13 UTC (5:13 p.m. Eastern), using the IP address 143.231.249.130

(the “.130 IP address”).




                                                  4
          Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 5 of 33




          8.    On September 27, 2018, USCP TAS was contacted by the staff of U.S Senator 6,

who reported the publication of U.S. Senator 1’s information, as well as the publication, on

Wikipedia, of restricted personal information of two other U.S. Senators.

          9.    Specifically, U.S. Senator 6’s staff reported that restricted personal information

belonging to U.S. Senator 2 and U.S Senator 3 had been published on Wikipedia. U.S. Senator

6’s staff provided screen shots of the three edited Wikipedia pages that were the subject of their

report.

          10.   A review of the Wikipedia screen shot of U.S. Senator 2’s Wikipedia page

revealed that the page had been edited on September 27, 2018, at 21:25 UTC (5:25 p.m.

Eastern), using the .130 IP address. Specifically, the page had been edited to publish U.S.

Senator 2’s restricted personal information, including, among other things, U.S. Senator 2’s

home address and home telephone number.

          11.   A review of the Wikipedia screen shot of U.S. Senator 3’s Wikipedia page

revealed that the page had been edited on September 27, 2018, at 21:54 UTC (5:54 p.m.

Eastern), using the IP address 143.231.249.136 (the “.136 IP address”). Specifically, the page

had been edited to publish U.S. Senator 3’s restricted personal information, including, among

other things, U.S. Senator 3’s home address and home telephone number.

          12.   The above-described edits to the Wikipedia pages of U.S. Senators 1, 2, and 3

occurred roughly contemporaneously with public – and highly publicized – Senate proceedings

related to a nomination for the U.S. Supreme Court. That nomination was and is pending before

the Senate at all relevant times herein.



                                                5
        Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 6 of 33




       13.     An open source search of the .130 and .136 IP addresses revealed that both IP

addresses belong to the U.S. House of Representatives in Washington, DC.

       14.     USCP contacted the House of Representatives Security Operations Center

(“SOC”) to request a search of network activity using those two IP addresses, to determine

whether a valid account user could be associated with those IP addresses. The SOC determined

that the .130 IP address was assigned to the open Wi-Fi network assigned to the House of

Representatives. Based on my training and experience, I know that this indicates that, at the time

that the restricted personal information of U.S. Senators 1 and 2 was published on Wikipedia, the

actor was using a portable computer device that connected to the internet (and Wikipedia)

through the .130 IP address.

       15.     The SOC determined that the .136 IP address was assigned to a House of

Representatives wired network. Based on my training and experience, I know that this indicates

that, at the time that the restricted personal information of U.S. Senator 3 was published on

Wikipedia, the actor was connected to the internet (and Wikipedia) using a valid House of

Representatives user account.

 October 1: The Restricted Personal Information of Two Additional United States Senators Was
                                 Published On Wikipedia.org

       16.     On October 1, 2018, USCP TAS was contacted by Witness 1, a staff member for

U.S. Senator 4, who reported observing Twitter postings showing that the restricted personal

information of U.S. Senator 5 and U.S. Senator 4 had been published on Wikipedia. Witness 1

provided USCP TAS with screen shots of the Wikipedia pages.

       17.     A review of the screen shot of the Wikipedia page for U.S. Senator 5 revealed that

the page had been edited on October 1, 2018, at 21:52 UTC (5:52 p.m. Eastern), using the IP
                                             6
        Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 7 of 33




address 156.33.195.125 (the “.125 IP address”). Specifically, the page had been edited to

publish restricted personal information belonging to U.S. Senator 5, including, among other

things, U.S. Senator 5’s home address and home telephone number.

       18.     A review of the screen shot of the Wikipedia page for U.S. Senator 4 revealed that

the page had been edited on October 1, 2018, at 21:50 UTC (5:50 p.m. Eastern), using the .125

IP address. The screen shot also showed that the edit had been a “mobile edit” which indicates

that a mobile device (rather than a desktop computer) was used to make the edit. The screen shot

further showed that the page had been edited to publish restricted personal information belonging

to U.S. Senator 4, including, among other things, U.S. Senator 4’s home address and home

telephone number.

       19.     Further review of the screen shot of the Wikipedia page for U.S. Senator 4

revealed that the following statements were also included in the edit of the page:

                a. “He dares call for an investigation of ME?!?!?!?”

                b. “I am the Golden God!”

                c. “Also It’s my legal right as an American to post his info.”

                d. “We are malicious and hostile”

                e. “Send us bitcoins”

                f. “Wednesday night will be the doxxed next.”

       20.     USCP TAS conducted an open source search of the .125 IP address, which

revealed that the .125 IP address belonged to the open Wi-Fi network of the U.S. Senate in

Washington, DC.



                                                 7
        Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 8 of 33




       21.    The Senate Chief Information Officer reported to USCP that the above-described

activity was conducted using mobile devices which had been connected to the Senate Guest Wi-

Fi network, and which had the following identifying information:

   •   192.168.80.108; MAC address: C8:D0:83:99:7A:25; Apple

   •   192.168.94.241; MAC address: A4:08:EA:8F:8D:25; Murata Technologies


    Investigation Reveals that COSKO Is Involved in Publishing U.S. Senator 3’s Restricted
                               Personal Information on Wikipedia

       22.    The SOC conducted further analysis of the .136 IP address to determine the

identity of the relevant user. The SOC found that the computer workstation identified as

TX18DC154 had connected to Wikipedia.org during the time that U.S. Senator 3’s restricted

personal information was published on Wikipedia on September 27, 2018. That is, at the time

that U.S. Senator 3’s restricted personal information was published on Wikipedia using the .136

IP address, computer workstation TX18DC154 was connected to Wikipedia using the .136 IP

address. The SOC advised USCP that they used additional “House cybersecurity tools” which

allowed them to identify the actual user who was logged on to computer workstation,

TX18DC154.

       23.    The SOC identified the user as Jackson Alexander Cosko, who the SOC

confirmed was a current fellow working in the Washington DC office of U.S. Representative A,

of the House of Representatives. Based on my training and experience at the USCP, I know that

House of Representatives computers are password protected, and that the SOC’s determination

meant that the computer had been accessed by someone who possessed COSKO’s user

identification and password

                                               8
        Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 9 of 33




       24.     The SOC advised that COSKO had logged into computer workstation

TX18DC154 at 5:45:27 p.m. (Eastern), approximately nine (9) minutes before U.S. Senator 3’s

restricted personal information was published on Wikipedia (from the .136 IP address, which

was being used by TX18DC154 at that time).

        October 2: COSKO Entered the Office of U.S. Senator 7 Without Authorization

       25.     On October 2, 2018 at approximately 10:27 p.m., USCP Communications

received a call from Witness 2, a staff member for U.S. Senator 7. Witness 2 reported that it had

entered the Senator’s office and observed COSKO in the Senator’s office using the computer of

Witness 3, another member of U.S. Senator 7’s staff. Witness 2 was familiar with COSKO, and

immediately recognized COSKO in U.S. Senator 7’s office.

       26.     Witness 2 reported that COSKO was a former staff member with Senator 7’s

office. Witness 2 stated that COSKO’S employment with the Senator’s office had ended several

months ago – that is, that COSKO was asked to resign – and that COSKO did not have

permission or authorization to be in the Senator’s office on October 2, 2018. Similarly, COSKO

did not have permission or authorization to access or use Witness 3’s government-owned

computer in the Senator’s office (or to otherwise access Witness 3’s government account) on

October 2, 2018.

       27.     Witness 2 stated that, after Witness 2 confronted COSKO in the Senator’s office,

COSKO typed a few keys on the keyboard of the computer, grabbed something from the desk

where the computer was located, got up, and left the office.




                                                9
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 10 of 33




       28.     Witness 2 then examined the computer. The screen of the computer was dark.

Witness 2 hit a key, or moved the computer mouse, and the screen became active. When the

screen became active, Witness 2 saw that the computer was logged into Witness 3’s account.

       29.     Shortly thereafter, Witness 3 returned to the desk and logged into the computer.

Witness 3 saw that there was a web application open, that Witness 3 did not recall ever using or

accessing. Witness 3 stated that it did not believe that it had ever used that particular application.

Witness 3 further reported that it did not give COSKO permission to use its computer or login

credentials. Based on my training and experience, and based on the above information from

Witness 2 and Witness, I believe that COSKO necessarily used Witness 3’s login credentials to

access the computer.

       30.     USCP reviewed surveillance footage that revealed that COSKO entered the

northwest door of the Dirksen Senator Office Building at approximately 10:10 p.m. after being

processed through security. COSKO also had a black backpack with him when he entered the

building.

       31.      COSKO was later observed, on surveillance camera, exiting the same building

entrance at approximately 10:21 p.m. (Eastern) with the same black backpack in his possession.

Additional surveillance camera footage showed COSKO walking towards Union Station.




                            October 2: Threats and Witness Tampering

       32.     Witness 2 further stated that, at approximately 10:25 p.m. (Eastern) on October 2,

2018, Witness 2 received a threatening email from xxxxxxxxxxxxx@gmail.com. The email was

                                                 10
          Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 11 of 33




titled, “I own EVERYTHING.” The body of the email stated: “If you tell anyone I will leak it

all. Emails signal conversations gmails. Senators children’s health information and socials.”

Signal is a popular messaging application which enables chats/conversations. In context, based

on my training and experience, I believe that “socials” appears to be reference to social security

numbers and/or other restricted personal information. Based on my training and experience, I

believe that a “gmail.com” email account is operated by Google LLC, and involves the use of

Google email servers that are not located in Washington, DC.

                Information Related to the PREMISES, VEHICLE, and STORAGE UNIT

          33.     A review of public records revealed that XXX XXX XXXX Ave XX #XXX

Washington, DC, is the current address for COSKO.

          34.     USCP also conducted a license check, which revealed COSKO had a District of

Columbia driver’s license with the address XXX XXX XXXX Ave XX #XXX Washington, DC

listed.

          35.     COSKO was arrested based on probable cause on October 3, 2018. Immediately

prior to his arrest, members of the USCP observed COSCO exiting XXX XXX XXXX Avenue

XX, Washington, DC, which is consistent with the above-listed address on COSKO’s District of

Columbia driver’s license.

          36.     Additionally, on or about October 3, 2018, agents from USCP met with a

representative from the management company for the property located at XXX XXX XXXX

Avenue, XX, in Washington, D.C. That representative consented to allow USCP into certain

common areas of the building, that is, the residents’ parking garage and the area in which the

storage units are housed. Agents from USCP confirmed that the STORAGE UNIT is leased

                                               11
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 12 of 33




from the management company to COSKO. Additionally, agents confirmed that the VEHICLE

is registered to COSKO. USCP walked around the perimeter of the STORAGE UNIT and

observed an ASUS computer, a computer monitor, and several boxes containing video game

equipment.

             Digital Devices Constituting Evidence and Instrumentalities of the Offenses

       37.       Based on the foregoing information and the nature of the alleged offenses, I have

reason to believe that evidence regarding offenses described herein may be found on electronic

devices used by COSKO.

       38.       The property to be searched includes the PREMISES, the VEHICLE, and the

STORAGE UNIT, that is, all areas to which COSKO had personal access and which it is

reasonable to believe he may have stored any digital devices capable of containing and which

reasonably could contain evidence of the foregoing offenses (hereinafter the “TARGET

DEVICE(S)”). Such devices include, but are not limited to, an Apple device, with a MAC

address of: C8:D0:83:99:7A:25, which used an IP address of 192.168.80.108. This device was

used to connect to the Senate Guest WiFi Network, the .125 IP address, to edit the Wikipedia

page for U.S. Senator 5.

       39.       Investigators have reason to believe that the TARGET DEVICE(S) are currently

located at the following locations: (1) the PREMISES, that is, XXX XXX XXXX Ave., XX,

#XXX, Washington, D.C. 20001; (2) the STORAGE UNIT, that is, storage unit #XX, which is

located on the third floor of XXX XXX XXXX Avenue, XX, Washington, D.C. XXXXX; and/or

(3) the VEHICLE, that is, the 2017 Hyundai Elantra Sedan bearing the VIN number

XXXXXXXXXXXXXXXXX and Washington, D.C. tag XXXXXX. Investigators believe that

                                                 12
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 13 of 33




the TARGET DEVICE(S) will be stored either at the PREMISES or VEHICLE because based

on my training and experience, I know that individuals who use electronic and digital devices

generally transport and store these devices either in their homes or their vehicles. Additionally,

the STORAGE UNIT was observed to contain digital devices to include a computer and

computer monitor.      As such, I know that it is reasonable to believe that the TARGET

DEVICE(S) are currently stored among the other digital devices found in the STORAGE UNIT.

                                      TECHNICAL TERMS

       Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.      “Digital device,” as used herein, includes the following three terms and

their respective definitions:

                       1)       A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data

storage facility or communications facility directly related to or operating in conjunction with

such device. See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that

perform information processing using a binary system to represent information. Computers

include, but are not limited to, desktop and laptop computers, smartphones, tablets,

smartwatches, and binary data processing units used in the operation of other products like

automobiles.

                       2)       “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

                                                 13
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 14 of 33




and magnetic digital storage devices. Examples of digital storage media include, but are not

limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory

cards, and internal and external hard drives.

                       3)      “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices

such as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory

storage devices); peripheral input/output devices (including, but not limited to, keyboards,

printers, video display monitors, modems, routers, scanners and related communications devices

such as cables and connections), as well as any devices, mechanisms, or parts that can be used to

restrict access to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type

of digital device, is a handheld wireless device used for voice and data communication at least in

part through radio signals and also often through “wi-fi” networks. When communicating via

radio signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

                                                 14
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 15 of 33




sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; global positioning

system (“GPS”) locating and tracking technology, and accessing and downloading information

from the Internet.

               c.      A “tablet” is a mobile computer, typically larger than a wireless phone yet

smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones,

tablets function as wireless communication devices and can be used to access the Internet or

other wired or wireless devices through cellular networks, “wi-fi” networks, or otherwise.

Tablets typically contain programs called applications (“apps”), which, like programs on both

wireless phones, as described above, and personal computers, perform many different functions

and save data associated with those functions.

               d.      A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a

user driving or walking directions to another location, and may contain records of the addresses

or locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

                                                 15
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 16 of 33




               e.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched.          Data

security software or code may also encrypt, compress, hide, or “booby-trap” protected data to

make it inaccessible or unusable, as well as reverse the progress to restore it.

               f.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer

software is stored in electronic, magnetic, or other digital form. It commonly includes programs

to run operating systems, applications, and utilities.

               g.      Internet Protocol (“IP”) Address is a unique numeric address used by

digital devices on the Internet. An IP address, for present purposes, looks like a series of four

numbers, each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer

attached to the Internet must be assigned an IP address so that Internet traffic sent from and

directed to that computer may be directed properly from its source to its destination. Most

Internet service providers control a range of IP addresses. Some computers have static—that is,

long-term—IP addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.



                                                 16
        Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 17 of 33




               h.      The Internet is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of

the Internet, connections between devices on the Internet often cross state and international

borders, even when the devices communicating with each other are in the same state.

               i.      “Internet Service Providers,” or “ISPs,” are entities that provide

individuals and businesses access to the Internet. ISPs provide a range of functions for their

customers, including access to the Internet, web hosting, e-mail, remote storage, and co-location

of computers and other communications equipment.           ISPs can offer a range of options in

providing access to the Internet, including via telephone-based dial-up and broadband access via

digital subscriber line (“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically

charge a fee based upon the type of connection and volume of data, called bandwidth, which the

connection supports. Many ISPs assign each subscriber an account name, a user name or screen

name, an e-mail address, an e-mail mailbox, and a personal password selected by the subscriber.

By using a modem, the subscriber can establish communication with an ISP and access the

Internet by using his or her account name and password.

               j.      A “modem” translates signals for physical transmission to and from the

ISP, which then sends and receives the information to and from other computers connected to the

Internet.

               k.      A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

                                                 17
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 18 of 33




client inbound traffic arriving from the Internet. A router usually retains logs for any devices

using that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

               l.      “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and, .edu for

educational organizations.    Second-level names will further identify the organization, for

example usdoj.gov further identifies the United States governmental agency to be the

Department of Justice. Additional levels may exist as needed until each machine is uniquely

identifiable. For example, www.usdoj.gov identifies the World Wide Web server located at the

United States Department of Justice, which is part of the United States government.

               m.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user

speedier access to and interaction with that website.

               n.      “Peer to Peer file sharing” (P2P) is a method of communication available

to Internet users through the use of special software, which may be downloaded from the

Internet. In general, P2P software allows a user to share files on a computer with other computer

users running compatible P2P software. A user may obtain files by opening the P2P software on

the user’s computer and searching for files that are currently being shared on the network. A

P2P file transfer is assisted by reference to the IP addresses of computers on the network: an IP

                                                18
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 19 of 33




address identifies the location of each P2P computer and makes it possible for data to be

transferred between computers.       One aspect of P2P file sharing is that multiple files may be

downloaded at the same time. Another aspect of P2P file sharing is that, when downloading a

file, portions of that file may come from multiple other users on the network to facilitate faster

downloading.

                     i.         When a user wishes to share a file, the user adds the file to shared

               library files (either by downloading a file from another user or by copying any file

               into the shared directory), and the file’s hash value is recorded by the P2P

               software. The hash value is independent of the file name; that is, any change in

               the name of the file will not change the hash value.

                     ii.        Third party software is available to identify the IP address of a P2P

               computer that is sending a file. Such software monitors and logs Internet and

               local network traffic.

               o.         “VPN” means a virtual private network.        A VPN extends a private

network across public networks like the Internet. It enables a host computer to send and receive

data across shared or public networks as if they were an integral part of a private network with

all the functionality, security, and management policies of the private network. This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is technically a

wide area network (WAN) link between the sites.            From a user perspective, the extended

network resources are accessed in the same way as resources available from a private network-



                                                 19
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 20 of 33




hence the name “virtual private network.” The communication between two VPN endpoints is

encrypted and usually cannot be intercepted by law enforcement.

               p.     “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an

encryption key, which specifies how the message is to be encoded. Any unintended party that

can see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.

               q.     “Malware,” short for malicious (or malevolent) software, is software used

or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content,

and other software. Malware is a general term used to refer to a variety of forms of hostile or

intrusive software.

 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       40.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found on

the PREMISES, in whatever form they are found. One form in which such items might be found

is data stored on one or more digital devices. Such devices are defined above and include any

electronic system or device capable of storing or processing data in digital form, including

central processing units; desktop computers, laptop computers, notebooks, and tablet computers;

                                               20
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 21 of 33




personal digital assistants; wireless communication devices, such as telephone paging devices,

beepers, mobile telephones, and smart phones; digital cameras; peripheral input/output devices,

such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable

media; related communications devices, such as modems, routers, cables, and connections;

storage media, such as hard disk drives, floppy disks, USB flash drives, memory cards, optical

disks, and magnetic tapes used to store digital data (excluding analog tapes such as VHS); and

security devices. Thus, the warrant applied for would authorize the seizure of digital devices or,

potentially, the copying of stored information, all under Rule 41(e)(2)(B).         Based on my

knowledge, training, and experience, as well as information related to me by agents and others

involved in this investigation and in the forensic examination of digital devices, I respectfully

submit that, if digital devices are found on the PREMISES, there is probable cause to believe that

the items described in Attachment B will be stored in the such device(s) for at least the following

reasons:

               a.   Individuals who engage in criminal activity, such as the criminal activity at

issue here, including 18 U.S.C. §§ 119 (Making Public Restricted Personal Information); 875(d)

(Threats in Interstate Communications); 1030(a)(3) (Unauthorized Access of a Government

Computer); 1028A (Aggravated Identity Theft); and 1512(b)(3) (Witness Tampering), and 22

D.C. Code §§ 801(b) (Second Degree Burglary) and 3302(b) (Unlawful Entry), use digital

devices, like the TARGET DEVICE(S), to access websites to facilitate illegal activity and to

communicate with co-conspirators online; to store on digital devices, like the TARGET

DEVICE(S), documents and records relating to their illegal activity, which can include logs of

online “chats” with co-conspirators; email correspondence; text or other “Short Message

                                                21
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 22 of 33




Service” (“SMS”) messages; contact information of co-conspirators, including telephone

numbers, email addresses, identifiers for instant messaging and social medial accounts; stolen

financial and personal identification data, including bank account numbers, credit card numbers,

and names, addresses, telephone numbers, and social security numbers of other individuals; and

records of illegal transactions using stolen financial and personal identification data, to, among

other things, (1) keep track of co-conspirator’s contact information; (2) keep a record of illegal

transactions for future reference; (3) keep an accounting of illegal proceeds for purposes of,

among other things, splitting those proceeds with co-conspirators; and (4) store stolen data for

future exploitation.

               b.      Individuals who engage in the foregoing criminal activity, in the event that

they change digital devices, will often “back up” or transfer files from their old digital devices to

that of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity.

               c.      Digital device files, or remnants of such files, can be recovered months or

even many years after they have been downloaded onto the medium or device, deleted, or

viewed via the Internet. Electronic files downloaded to a digital device can be stored for years at

little or no cost. Even when such files have been deleted, they can be recovered months or years

later using readily-available forensics tools. When a person “deletes” a file on a digital device

such as a home computer, a smart phone, or a memory card, the data contained in the file does

not actually disappear; rather, that data remains on the storage medium and within the device

unless and until it is overwritten by new data. Therefore, deleted files, or remnants of deleted

files, may reside in free space or slack space – that is, in space on the digital device that is not

                                                 22
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 23 of 33




allocated to an active file or that is unused after a file has been allocated to a set block of storage

space – for long periods of time before they are overwritten. In addition, a digital device’s

operating system may also keep a record of deleted data in a “swap” or “recovery” file.

Similarly, files that have been viewed via the Internet are automatically downloaded into a

temporary Internet directory or “cache.” The browser typically maintains a fixed amount of

electronic storage medium space devoted to these files, and the files are only overwritten as they

are replaced with more recently viewed Internet pages. Thus, the ability to retrieve “residue” of

an electronic file from a digital device depends less on when the file was downloaded or viewed

than on a particular user’s operating system, storage capacity, and computer, smart phone, or

other digital device habits.

       41.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that

establishes how the digital device(s) were used, the purpose of their use, who used them (or did

not), and when. Based on my knowledge, training, and experience, as well as information

related to me by agents and others involved in this investigation and in the forensic examination

of digital devices, I respectfully submit there is probable cause to believe that this forensic

electronic evidence and information will be in any of the Device(s) at issue here because:

               a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well.             In

particular, records of how a digital device has been used, what it has been used for, who has used

                                                  23
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 24 of 33




it, and who has been responsible for creating or maintaining records, documents, programs,

applications, and materials contained on the digital device(s) are, as described further in the

attachments, called for by this warrant. Those records will not always be found in digital data

that is neatly segregable from the hard drive, flash drive, memory card, or other electronic

storage media image as a whole. Digital data stored in the Device(s), not currently associated

with any file, can provide evidence of a file that was once on the storage medium but has since

been deleted or edited, or of a deleted portion of a file (such as a paragraph that has been deleted

from a word processing file). Virtual memory paging systems can leave digital data on a hard

drive that show what tasks and processes on a digital device were recently used. Web browsers,

e-mail programs, and chat programs often store configuration data on a hard drive, flash drive,

memory card, or memory chip that can reveal information such as online nicknames and

passwords. Operating systems can record additional data, such as the attachment of peripherals,

the attachment of USB flash storage devices, and the times a computer, smart phone, or other

digital device was in use. Computer, smart phone, and other digital device file systems can

record data about the dates files were created and the sequence in which they were created. This

data can be evidence of a crime, indicate the identity of the user of the digital device, or point

toward the existence of evidence in other locations. Recovery of this data requires specialized

tools and a controlled laboratory environment, and also can require substantial time.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, “chat,” instant messaging logs,

                                                24
        Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 25 of 33




photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

                c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.

                d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, digital device evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on digital devices is evidence may

depend on other information stored on the devices and the application of knowledge about how

the devices behave. Therefore, contextual information necessary to understand other evidence

also falls within the scope of the warrant.

                e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                f.      I know that when an individual uses a digital device to violate, inter alia,

18 U.S.C. §§ 119, 1030(a)(3), 1028(a), 875(d), and 1512(b)(3), the individual’s device will

generally serve both as an instrumentality for committing the crime, and also as a storage

                                                  25
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 26 of 33




medium for evidence of the crime. The digital device is an instrumentality of the crime because

it is used as a means of committing the criminal offense. The digital device is also likely to be a

storage medium for evidence of crime. From my training and experience, I believe that a digital

device used to commit a crime of this type may contain data that is evidence of how the digital

device was used; data that was sent or received; notes as to how the criminal conduct was

achieved; records of Internet discussions about the crime; and other records that indicate the

nature of the offense and the identities of those perpetrating it.

                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

       42.     Based on my knowledge, training, and experience, as well as information related

to me by agents and others involved in this investigation and in the forensic examination of

digital devices, I know that:

               a.   Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices

– may be customized with a vast array of software applications, each generating a particular form

of information or records and each often requiring unique forensic tools, techniques, and

expertise. As a result, it may be necessary to consult with specially trained personnel who have

specific expertise in the types of digital devices, operating systems, or software applications that

are being searched, and to obtain specialized hardware and software solutions to meet the needs

of a particular forensic analysis.



                                                  26
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 27 of 33




               b.   Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often

essential to conducting a complete and accurate analysis of data stored on digital devices.

              c.    Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital

device was not responsible for a particular use because the device was being controlled remotely

by malicious software, it may be necessary to show that malicious software that allows someone

else to control the digital device remotely is not present on the digital device. Evidence of the

absence of particular data or software on a digital device is not segregable from the digital device

itself. Analysis of the digital device as a whole to demonstrate the absence of particular data or

software requires specialized tools and a controlled laboratory environment, and can require

substantial time.

              d.    Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user

can easily change the extension to “.txt” to conceal the image and make it appear that the file

contains text. Digital device users can also attempt to conceal data by using encryption, which

                                                 27
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 28 of 33




means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the

data into readable form. Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other

digital devices, do not store data as searchable text; rather, the data is saved in a proprietary non-

text format. Documents printed by a computer, even if the document was never saved to the

hard drive, are recoverable by forensic examiners but not discoverable by keyword searches

because the printed document is stored by the computer as a graphic image and not as text. In

addition, digital device users can conceal data within another seemingly unrelated and innocuous

file in a process called “steganography.” For example, by using steganography a digital device

user can conceal text in an image file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or alter data if certain procedures are

not scrupulously followed. A substantial amount of time is necessary to extract and sort through

data that is concealed, encrypted, or subject to booby traps, to determine whether it is evidence,

contraband or instrumentalities of a crime.

              e.    Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large,

and ever increasing, number and variety of available mobile device applications generate unique

forms of data, in different formats, and user information, all of which present formidable and

sometimes novel forensic challenges to investigators that cannot be anticipated before

                                                 28
          Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 29 of 33




examination of the device. Additionally, most smart phones and other mobile devices require

passwords for access. For example, even older iPhone 4 models, running IOS 7, deployed a type

of sophisticated encryption known as “AES-256 encryption” to secure and encrypt the operating

system and application data, which could only be bypassed with a numeric passcode. Newer cell

phones employ equally sophisticated encryption along with alpha-numeric passcodes, rendering

most smart phones inaccessible without highly sophisticated forensic tools and techniques, or

assistance from the phone manufacturer.        Mobile devices used by individuals engaged in

criminal activity are often further protected and encrypted by one or more third party

applications, of which there are many. For example, one such mobile application, “Hide It Pro,”

disguises itself as an audio application, allows users to hide pictures and documents, and offers

the same sophisticated AES-256 encryption for all data stored within the database in the mobile

device.

               f.   Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide

array of electronic data analysis techniques and may take weeks or months to complete. Any

pre-defined search protocol would only inevitably result in over- or under-inclusive searches,

and misdirected time and effort, as forensic examiners encounter technological and user-created

challenges, content, and software applications that cannot be anticipated in advance of the

forensic examination of the devices.       In light of these difficulties, your affiant requests

permission to use whatever data analysis techniques reasonably appear to be necessary to locate

and retrieve digital information, records, or evidence within the scope of this warrant.



                                                29
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 30 of 33




       43.     The volume of data stored on many digital devices will typically be so large that it

will be extremely impractical to search for data during the physical search of the premises.

               a.   Therefore, in searching for information, records, or evidence, further

described in Attachment B, law enforcement personnel executing this search warrant will

employ the following procedures:

                      1.      Upon securing the PREMISES, VEHICLE, and STORAGE UNIT,

law enforcement personnel will, consistent with Rule 41(e)(2)(B) of the Federal Rules of

Criminal Procedure, seize any digital devices, within the scope of this warrant as defined above,

deemed capable of containing the information, records, or evidence described in Attachment B

and transport these items to an appropriate law enforcement laboratory or similar facility for

review. For all the reasons described above, it would not be feasible to conduct a complete, safe,

and appropriate search of any such digital devices at the PREMISES, VEHICLE, and

STORAGE UNIT.         The digital devices, and/or any digital images thereof created by law

enforcement sometimes with the aid of a technical expert, in an appropriate setting, in aid of the

examination and review, will be examined and reviewed in order to extract and seize the

information, records, or evidence described in Attachment B.

                      2.      The analysis of the contents of the digital devices may entail any or

all of various forensic techniques as circumstances warrant. Such techniques may include, but

shall not be limited to, surveying various file “directories” and the individual files they contain

(analogous to looking at the outside of a file cabinet for the markings it contains and opening a

drawer believed to contain pertinent files); conducting a file-by-file review by “opening,”

reviewing, or reading the images or first few “pages” of such files in order to determine their

                                                30
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 31 of 33




precise contents; “scanning” storage areas to discover and possibly recover recently deleted data;

scanning storage areas for deliberately hidden files; and performing electronic “keyword”

searches through all electronic storage areas to determine whether occurrences of language

contained in such storage areas exist that are related to the subject matter of the investigation.

                       3.      In searching the digital devices, the forensic examiners may

examine as much of the contents of the digital devices as deemed necessary to make a

determination as to whether the contents fall within the items to be seized as set forth in

Attachment B. In addition, the forensic examiners may search for and attempt to recover

“deleted,” “hidden,” or encrypted data to determine whether the contents fall within the items to

be seized as described in Attachment B. Any search techniques or protocols used in searching

the contents of the seized digital devices will be specifically chosen to identify the specific items

to be seized under this warrant.

       AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

       44.     Law enforcement personnel will commence the execution of this search and

seizure warrant upon the PREMISES, VEHICLE, and STORAGE UNIT during daytime hours

(between 6:00 a.m. and 10:00 p.m.), as early as practicable.             It is anticipated that law

enforcement personnel will attempt to image or copy digital information from certain servers on

the PREMISES, VEHICLE, and STORAGE UNIT rather than remove those servers from the

premises. Such onsite imaging or copying will minimize disruptions to the use of those servers.

       45.     From my training and experience, I know that imaging or copying information

from servers on the PREMISES, VEHICLE, and STORAGE UNIT can be substantially delayed

by various factors which cannot be ascertained or sometimes even anticipated until the actual

                                                 31
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 32 of 33




execution of the warrant. There may, for example, be no system administrator available, willing,

or able to assist law enforcement personnel to narrow the search by identifying the virtual or

dedicated server(s) on the PREMISES, VEHICLE, and STORAGE UNIT, or the server folders,

containing information within the scope of the warrant.        There may be terabytes or even

petabytes of information to be copied.        The network architecture of the servers on the

PREMISES, VEHICLE, and STORAGE UNIT or the configuration of the server hardware may

affect and delay data transfer speeds. Data encryption and password protections may also

significantly delay imaging or copying as law enforcement personnel seek to identify necessary

passwords without which imaging or copying on the PREMISES, VEHICLE, and STORAGE

UNIT would likely be unachievable.        Under some circumstances, data downloads can be

interrupted by network or hardware malfunctions or other network or hardware attributes which

often necessitates restarting the data downloads from the beginning.

       46.     For all of the foregoing reasons, I respectfully submit good cause exists, pursuant

to Fed. R. Crim. P. 41(e)(2)(A)(ii), for authorization to execute the search warrant at any time of

the day or night. Law enforcement personnel will commence executing the warrant as near to

6:00 a.m. as practicable. However, given the myriad factors that that may prevent completion of

the search and seizure by 10:00 p.m., including those described above, I request authorization to

continue the warrant execution past 10:00 p.m., if necessary, until completion of the warrant

execution. Suspending the execution at 10:00 p.m. until 6:00 a.m. could compromise data

downloads in progress, render stored data subject to alteration or deletion, require securing the

PREMISES during the intervening hours, and prolong the disruption of access to, and use of, the

PREMISES and the digital devices being searched.

                                                32
       Case 1:18-sw-00276-DAR Document 1-1 Filed 10/03/18 Page 33 of 33




                                       CONCLUSION

       47.    I submit that this affidavit supports probable cause for a warrant to search the

PREMISES, VEHICLE, and STORAGE UNIT described respectively in Attachments A-1, A-2,

and A-3 and to seize the items described in Attachment B.




                                                   Respectfully submitted,



                                                   Jason Bell
                                                   Captain
                                                   United States Capitol Police



       Subscribed and sworn to before me on October 4, 2018:




                                                    ____________________________________
                                                    DEBORAH A. ROBINSON
                                                    UNITED STATES MAGISTRATE JUDGE
                                                      FOR THE DISTRICT OF COLUMBIA




                                              33
